Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1397
                      Lower Tribunal No. F96-13718
                          ________________

                                Calvin Hunt,
                                 Appellant,

                                      vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.


     Calvin Hunt, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.